
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 282
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Ms. Chu (for herself,
			 Mrs. Biggert,
			 Mr. Coffman of Colorado, and
			 Mr. Rohrabacher) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the regret of the House of
		  Representatives for the passage of discriminatory laws against the Chinese in
		  the United States, including the Chinese Exclusion Act.
	
	
		Whereas many Chinese came to the United States in the 19th
			 and 20th centuries, as did peoples from other countries, in search of the
			 opportunity to create a better life for themselves and their families;
		Whereas the contributions of persons of Chinese descent in
			 the agriculture, mining, manufacturing, construction, fishing, and canning
			 industries were critical to establishing the foundations for economic growth in
			 the Nation, particularly in the Western United States;
		Whereas United States industrialists recruited thousands
			 of Chinese workers to assist in the construction of the Nation’s first major
			 national transportation infrastructure, the Transcontinental Railroad;
		Whereas Chinese laborers, who made up the majority of the
			 western portion of the railroad workforce, faced grueling hours and extremely
			 harsh conditions in order to lay hundreds of miles of track and were paid
			 substandard wages;
		Whereas without the tremendous efforts and technical
			 contributions of these Chinese immigrants, the completion of this vital
			 national infrastructure would have been seriously impeded;
		Whereas from the middle of the 19th century through the
			 early 20th century, Chinese immigrants faced racial ostracism and violent
			 assaults, including the 1887 Snake River Massacre in Oregon, at which 31
			 Chinese miners were killed, and numerous other incidents, including attacks on
			 Chinese immigrants in Rock Springs, San Francisco, Tacoma, and Los
			 Angeles;
		Whereas the United States instigated the negotiation of
			 the Burlingame Treaty, ratified on October 19, 1868, which permitted the free
			 movement of the Chinese people to, from, and within the United States and
			 accorded to China the status of most favored nation;
		Whereas Chinese immigrants were subject to the
			 over-zealous implementation of the Page Act of 1875 (18 Stat. 477), which
			 ostensibly barred the importation of women from China, Japan or any
			 Oriental country for purposes of prostitution but was
			 disproportionately enforced against Chinese women, effectively preventing the
			 formation of Chinese families in the United States;
		Whereas, in 1878, notwithstanding the freedom of movement
			 promised to Chinese immigrants by the Burlingame Treaty, the House of
			 Representatives passed a resolution requesting that President Rutherford B.
			 Hayes renegotiate the Treaty so that legislation could be passed limiting
			 Chinese immigration to the United States;
		Whereas, on February 22, 1879, notwithstanding the fact
			 that the Burlingame Treaty had not been renegotiated, the House passed the
			 Fifteen Passenger Bill, which would have limited the number of Chinese
			 passengers permitted on any ship coming to the United States to 15, with the
			 House Committee Report stressing the Chinese people’s sordid, selfish,
			 immoral and non-amalgamating habits;
		Whereas, on March 1, 1879, President Hayes vetoed the
			 Fifteen Passenger Bill as being incompatible with the Burlingame Treaty, which
			 declared that Chinese subjects visiting or residing in the United
			 States, shall enjoy the same privileges . . . in respect to travel or
			 residence, as may there be enjoyed by the citizens and subjects of the most
			 favored nation;
		Whereas in the aftermath of the veto of the Fifteen
			 Passenger Bill, President Hayes initiated the renegotiation of the Burlingame
			 Treaty, requesting that the Chinese government consent to restrictions on the
			 immigration of Chinese persons to the United States;
		Whereas these negotiations culminated in the Angell
			 Treaty, ratified by the United States on May 9, 1881, which allowed the United
			 States to suspend, but not to prohibit, the immigration of Chinese laborers,
			 declared that Chinese laborers who are now in the United States shall be
			 allowed to go and come of their own free will, and reaffirmed that
			 Chinese persons possessed all the rights, privileges, immunities, and
			 exemptions which are accorded to the citizens and subjects of the most favored
			 nation;
		Whereas, on March 23, 1882, the House passed the first
			 Chinese Exclusion Act, which purported to implement the Angell Treaty but
			 instead excluded for 20 years both skilled and unskilled Chinese laborers,
			 rejected an amendment that would have permitted the naturalization of Chinese
			 persons, and instead expressly denied Chinese persons the right to be
			 naturalized as American citizens;
		Whereas, on April 4, 1882, President Chester A. Arthur
			 vetoed the first Chinese Exclusion Act as being incompatible with the terms and
			 spirit of the Angell Treaty;
		Whereas, on April 17, 1882, under suspension of the rules,
			 the House passed the second Chinese Exclusion Act which prohibited skilled and
			 unskilled Chinese laborers from entering the United States for 10 years, was
			 the first Federal law that excluded a single group of people on the basis of
			 race, and required certain Chinese laborers already legally present in the
			 United States who later wished to reenter the United States to obtain
			 certificates of return, an unprecedented requirement that
			 applied only to Chinese residents;
		Whereas in response to reports that courts were bestowing
			 United States citizenship on persons of Chinese descent, the Chinese Exclusion
			 Act of 1882 explicitly prohibited all State and Federal courts from
			 naturalizing Chinese persons;
		Whereas the Chinese Exclusion Act of 1882 underscored the
			 belief of Congress at that time that the Chinese people were unfit to be
			 naturalized and, as expressed in the House Committee Report accompanying that
			 Act, that the Chinese came to the United States without the intention to
			 make it their permanent residence and that they retain their
			 distinctive peculiarities and characteristics, refusing to assimilate
			 themselves to our institutions, and remaining a separate and distinct class,
			 intrenched [sic] behind immovable prejudices; that their ignorance or disregard
			 of sanitary laws, as evidenced in their habits of life, breeds disease,
			 pestilence, and death; that their claim of superiority as to religion and
			 civilization, destroys all hope of their improvement from contact with our
			 institutions;
		Whereas, on May 3, 1884, notwithstanding United States
			 treaty obligations with China and other nations, the House by a vote of 184–13
			 broadened the scope of the Chinese Exclusion Act to apply it to all persons of
			 Chinese descent, whether subjects of China or any other foreign
			 power, and to provide more stringent requirements restricting Chinese
			 immigration;
		Whereas, on September 3, 1888, the House by voice vote
			 passed the Scott Act, which prohibited all Chinese laborers who would choose or
			 had chosen to leave the United States from reentering, cancelled all previously
			 issued certificates of return preventing approximately 20,000
			 Chinese laborers abroad, including 600 individuals who were en route to the
			 United States, from returning to their families or their homes, and was later
			 determined by the Supreme Court to have abrogated the Angell Treaty;
		Whereas, on April 4, 1892, under suspension of the rules,
			 the House passed the Geary Act, which extended the Chinese Exclusion Act
			 another 10 years, required that all Chinese persons in the United States, but
			 no other race of people, register with the Federal Government in order to
			 obtain certificates of residence, and denied Chinese immigrants
			 the right to be released on bail upon application for a writ of habeas
			 corpus;
		Whereas, on an explicitly racial basis, the Geary Act
			 deemed the testimony of Chinese persons, including American citizens of Chinese
			 descent, per se insufficient to establish the residency of a Chinese person
			 subject to deportation, mandating that such residence be established through
			 the testimony of at least one credible white witness;
		Whereas in the 1894 Gresham-Yang Treaty, the Chinese
			 government consented to a prohibition of Chinese immigration and the
			 enforcement of the Geary Act in exchange for readmission of previous Chinese
			 residents;
		Whereas, in 1898, the United States annexed Hawaii, took
			 control of the Philippines, and excluded thousands of racially Chinese
			 residents of Hawaii and the Philippines from entering the United States
			 mainland;
		Whereas, on April 29, 1902, Congress indefinitely extended
			 all laws regulating and restricting Chinese immigration and residence, and
			 expressly applied such laws to United States insular territories, including the
			 Philippines;
		Whereas, in 1904, after the Chinese government exercised
			 its unilateral right to withdraw from the Gresham-Yang Treaty, Congress
			 permanently extended, without modification, limitation, or
			 condition, all restrictions on Chinese immigration and naturalization,
			 making the Chinese the only racial group explicitly singled out for immigration
			 exclusion and permanently ineligible for American citizenship;
		Whereas, between 1910 and 1940, the Angel Island
			 Immigration Station implemented the Chinese exclusion laws by confining Chinese
			 persons for up to nearly two years, interrogating Chinese persons, and
			 providing a model for similar immigration stations at other locations on the
			 Pacific coast and in Hawaii;
		Whereas each of the congressional debates concerning
			 issues of Chinese civil rights, naturalization, and immigration involved
			 intensely racial rhetoric, with many Members of Congress claiming that all
			 persons of Chinese descent were unworthy of American citizenship, incapable of
			 assimilation into American society, and dangerous to the political and social
			 integrity of the United States;
		Whereas the express discrimination in these Federal
			 statutes politically and racially stigmatized Chinese immigration into the
			 United States, enshrining in law the exclusion of the Chinese from the
			 political process and the promise of American freedom;
		Whereas wartime enemy forces used the anti-Chinese
			 legislation passed in Congress as evidence of American racism against the
			 Chinese, attempting to undermine the Chinese-American alliance and allied
			 military efforts;
		Whereas, in 1943, at the urging of President Franklin D.
			 Roosevelt, and over 60 years after the enactment of the first discriminatory
			 laws aimed at Chinese immigrants, Congress repealed previously enacted
			 anti-Chinese legislation and permitted Chinese immigrants to become United
			 States citizens;
		Whereas despite facing decades of systematic, pervasive,
			 and sustained discrimination, Chinese immigrants and Chinese-Americans
			 persevered and have continued to play a significant role in the growth and
			 success of the United States;
		Whereas six decades of Federal legislation deliberately
			 targeting Chinese persons by race affected the capacity of generations of
			 individuals and families to pursue life in America openly and without fear, and
			 fostered an atmosphere of racial discrimination that deeply prejudiced their
			 civil rights;
		Whereas diversity is one of our Nation’s greatest
			 strengths, and, while this Nation was founded on the principle that all persons
			 are created equal, the laws enacted by Congress in the late 19th and early 20th
			 centuries that restricted the political and civil rights of persons of Chinese
			 descent violated that principle;
		Whereas although an acknowledgement of the actions of the
			 House of Representatives that contributed to discrimination against persons of
			 Chinese descent will not erase the past, such an expression will acknowledge
			 and illuminate the injustices in our national experience, and help to build a
			 better and stronger Nation;
		Whereas the House of Representatives recognizes the
			 importance of addressing this unique framework of discriminatory laws in order
			 to educate the public and future generations regarding the impact of these laws
			 on Chinese and other Asian persons and their implications to all Americans;
			 and
		Whereas the House of Representatives deeply regrets the
			 enactment of the Chinese Exclusion Act and related discriminatory laws that
			 resulted in the persecution and political alienation of persons of Chinese
			 descent, unfairly limited their civil rights, legitimized racial
			 discrimination, and induced trauma within that community: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)acknowledges that
			 this framework of anti-Chinese legislation, including the Chinese Exclusion
			 Act, is incompatible with the basic founding principles recognized in the
			 Declaration of Independence that all persons are created equal;
			(2)acknowledges that
			 this pattern of anti-Chinese legislation, including the Chinese Exclusion Act,
			 is incompatible with the spirit of the United States Constitution;
			(3)deeply regrets
			 passing six decades of legislation directly targeting the Chinese people for
			 physical and political exclusion and the wrongs committed against Chinese and
			 American citizens of Chinese descent who suffered under these discriminatory
			 laws; and
			(4)reaffirms its
			 commitment to preserving the same civil rights and constitutional protections
			 for people of Chinese or other Asian descent in the United States accorded to
			 all others, regardless of their race or ethnicity.
			
